NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                         901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                         CORPUS CHRISTI, TEXAS 78401
                                                                         361-888-0416 (TEL)
JUSTICES
                                                                         361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                         HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                         ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                         EDINBURG, TEXAS 78539
                                                                         956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas             956-318-2403 (FAX)




                                         May 20, 2014

      Hon. Luis A. Martinez                      Hon. Stephen B. Tyler
      Attorney at Law                            District Attorney
      209 W. Juan Linn                           205 N. Bridge St., Suite 301
      Victoria, TX 77901                         Victoria, TX 77901

      Hon. Brendan W. Guy
      Assistant District Attorney
      205 N. Bridge Street, Ste 301
      Victoria, TX 77901

      Re:       Cause No. 13-12-00775-CR
      Tr.Ct.No. 12-2-26381-A
      Style:    ANTONIO DELEON v. THE STATE OF TEXAS


             The above-referenced cause has been set for submission without oral argument
      on Tuesday, June 10, 2014, before a panel consisting of Chief Justice Rogelio Valdez,
      Justice Gregory T. Perkes, and Justice Nora Longoria.

                                             Very truly yours,


                                             Dorian E. Ramirez, Clerk

      DER:ch